Citation Nr: 0126576	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  01-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether the veteran's countable income from January 1, 2000 
was properly computed.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel 







INTRODUCTION

The veteran had recognized guerrilla service and service with 
the Philippine Army from February 1945 to June 1946 and 
service with the Army of the United States from June 1946 to 
May 1949.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 decision by the Manila, the 
Republic of the Philippines Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although the veteran 
originally requested that he be afforded a personal hearing 
at the RO before a member of the Board, he subsequently 
withdrew this request.  

The Board notes that it appears from correspondence from the 
veteran that he is questioning whether his countable income 
for the years 1998 and 1999 were properly computed.  The 
Board refers this matter to the RO for any action deemed 
appropriate.


REMAND

The Board notes that correspondence submitted by the veteran 
in July 2000 included a copy of his Annual Income Tax Return 
for the year 2000.  In September 2001, the RO sent the 
veteran a letter which included a statement indicating that 
this financial information (his 2000 Tax Return) had been 
requested, but was not received from the veteran.  
Thereafter, the RO did not consider the additional financial 
information.  Further, the veteran's 2000 Tax Return reflects 
income in terms of Pesos and has not been converted to 
American dollar value.  

The veteran has not waived his procedural right of initial 
review of the additional evidence in writing.  Although the 
Board may solicit a request for a waiver from the veteran 
directly after his appeal has been received at the Board, 
since the veteran's income as shown on his 2000 Tax Return 
must be converted from Pesos, the Board finds that initial RO 
review is necessary in this case.  

Accordingly, the Board finds that this case must be remanded 
to the RO for the RO to review this evidence in conjunction 
with all of the evidence of record, with regard to the 
veteran's claim.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  The RO should readjudicate whether 
the veteran's countable income from 
January 1, 2000 was properly computed 
and, in doing so, should convert the 
income values shown on the veteran's 2000 
Tax Return from Pesos to American 
dollars.  

3.  The veteran is informed that if there 
is additional relevant evidence, that 
evidence must be submitted by him to the 
RO.

If upon completion of the above action the claim remains 
denied, the case should be returned after complice with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


